CIBT EDUCATION GROUP INC. INTERIM CONSOLIDATED FINANCIAL STATEMENTS FEBRUARY 28, 2010 UNAUDITED CONSOLIDATED BALANCE SHEETS INTERIM CONSOLIDATED STATEMENTS OF INCOME (LOSS) AND COMPREHENSIVE INCOME (LOSS) INTERIM CONSOLIDATED STATEMENTS OF ACCUMULATED OTHER COMPREHENSIVE LOSS INTERIM CONSOLIDATED STATEMENTS OF DEFICIT INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS CIBT EDUCATION GROUP INC. CONSOLIDATED BALANCE SHEETS (Unaudited) February 28, 2010 August 31, 2009 ASSETS CURRENT Cash $ $ Accounts receivable (Note 3) Marketable securities Prepaid expenses and other assets Inventory PROPERTYAND EQUIPMENT, net (Note 5) INTANGIBLE ASSETS (Note 6) GOODWILL (Note 6) DEFERRED FINANCE FEES - FUTURE INCOME TAX ASSETS (Note 11) - CURRICULUM DEVELOPMENT COSTS AND OTHER ASSETS $ $ LIABILITIES CURRENT Accounts payable and accrued liabilities (Note 4) $ $ Income taxes payable Deferred educational revenue Capital lease obligations – current portion Long-term debt – current portion Due to related parties (Note 14) FUTURE INCOME TAX LIABILITIES (Note 11) CAPITAL LEASE OBLIGATIONS LONG-TERM DEBT NON-CONTROLLING INTERESTS SHAREHOLDERS’ EQUITY SHARE CAPITAL (Note 7) CONTRIBUTED SURPLUS (Note 8) WARRANTS (Note 7) TREASURY SHARES HELD (Note 9) ) ) ACCUMULATED OTHER COMPREHENSIVE LOSS ) ) DEFICIT ) ) $ $ SUBSEQUENT EVENT (Note 18) Approved on behalf of the Board: “Toby Chu” “Jack Brozman” Director Director The accompanying notes are an integral part of these consolidated financial statements F-1 CIBT EDUCATION GROUP INC. INTERIM CONSOLIDATED STATEMENTS OF INCOME (LOSS) AND COMPREHENSIVE INCOME (LOSS) (Unaudited) 3 Months Ended February 28, 2010 3 Months Ended February 28, 2009 6 Months Ended February 28, 2010 6 Months Ended February 28, 2009 REVENUES Educational $ Design and advertising Consulting - DIRECT COSTS Educational Design and advertising OTHER EXPENSES General and administrative (Note 15) Amortization Stock-based compensation ) ) INTEREST INCOME FOREIGN EXCHANGE (LOSS) GAIN ) ) INTEREST ON LONG-TERM DEBT ) LOSS ON DISPOSAL OF ASSETS - - ) - INCOME BEFORE INCOME TAXES INCOME TAX RECOVERY (PROVISION) (Note 11) Current income tax provision ) Future income tax recovery ) ) INCOME (LOSS) AFTER INCOME TAXES ) NON-CONTROLLING INTERESTS ) ) ) NET INCOME (LOSS) $ $ ) $ $ BASIC AND DILUTED EARNINGS (LOSS) PER SHARE $ $ ) $ $ COMPREHENSIVE INCOME (LOSS) Net income (loss) $ $ ) $ $ Unrealized translation adjustments ) ) Comprehensive income (loss) $ $ ) $ $ WEIGHTED AVERAGE SHARES OUTSTANDING Basic Diluted The accompanying notes are an integral part of these interim consolidated financial statements F-2 CIBT EDUCATION GROUP INC. INTERIM CONSOLIDATED STATEMENTS OF ACCUMULATED OTHER COMPREHENSIVE LOSS (Unaudited) 3 Months Ended February 28, 2010 3 Months Ended February 28, 2009 6 Months Ended February 28, 2010 6 Months Ended February 28, 2009 ACCUMULATED OTHER COMPREHENSIVE LOSS Balance, beginning of period $ ) $ ) $ ) $ ) Unrealized translation adjustments ) ) Balance, end of period $ ) $ ) $ ) $ ) Ending balance of accumulated other comprehensive loss comprised of: Unrealized translation adjustments $ ) $ ) $ ) $ ) Balance, end of period $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these interim consolidated financial statements F-3 CIBT EDUCATION GROUP INC. INTERIM CONSOLIDATED STATEMENTS OF DEFICIT (Unaudited) 3 Months Ended February 28, 2010 3 Months Ended February 28, 2009 6 Months Ended February 28, 2010 6 Months Ended February 28, 2009 DEFICIT, BEGINNING OF PERIOD $ ) $ ) $ ) $ ) NET INCOME (LOSS) ) EXCESS OF COST OF REDEMPTION OVER PROCEEDS ON SALE OF TREASURY SHARES (Note 9) ) - ) - DEFICIT, END OF PERIOD $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these interim consolidated financial statements F-4 CIBT EDUCATION GROUP INC. INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) 3 Months Ended February 28, 2010 3 Months Ended February 28, 2009 6 Months Ended February 28, 2010 6 Months Ended February 28, 2009 CASH FLOWS FROM (USED IN) OPERATING ACTIVITIES Net income (loss) $ $ ) $ $ Adjusted for items not involving cash: - amortization of property, equipment and intangible assets - stock-based compensation - amortization of deferred curriculum costs - future income tax provision ) - loss on disposal of assets - non-controlling interests ) Net changes in non-cash working capital items (Note 16) NET CASH FROM (USED IN) OPERATING ACTIVITIES ) ) CASH FLOWS FROM (USED IN) INVESTING ACTIVITIES Purchases of property and equipment ) Curriculum development costs ) Acquisition of net assets of business entities ) Disposal of controlling interest in variable interest entity, net of cash received - - - ) NET CASH FROM (USED IN) INVESTING ACTIVITIES ) CASH FLOWS FROM (USED IN) FINANCING ACTIVITIES Proceeds from issuance of shares - - Treasury share transactions - ) ) ) Advances (to) from related parties ) ) Non-controlling interest draws ) - ) - Lease obligation repayments ) Loan principal repayments ) Deferred finance fees ) - ) - NET CASH FROM (USED IN) FINANCING ACTIVITIES ) ) ) EFFECTS OF EXCHANGE RATE CHANGES ON CASH ) ) ) NET INCREASE (DECREASE) IN CASH ) ) ) CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ The accompanying notes are an integral part of these interim consolidated financial statements F-5 CIBT EDUCATION GROUP INC. NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS FEBRUARY 28, 2010 (Unaudited) NOTE 1 – NATURE OF OPERATIONS AND BASIS OF PRESENTATION CIBT Education Group Inc. (the “Company”) is an educational, investment, and marketing organization headquartered in Vancouver, British Columbia, Canada.The Company’s current business operations include education and media communications.The Company currently has three principal business units/segments, being CIBT School of Business & Technology Corp. (“CIBT”), Sprott-Shaw Degree College Corp. (“SSDC”), and IRIX Design Group Inc. (“IRIX”).The Company’s education business is conducted through CIBT and its subsidiaries in Asia, and through SSDC in Canada.CIBT’s educational operations are based in Asia, and SSDC’s educational operations are based in Canada.The Company operates its media communications business through IRIX and its subsidiaries.IRIX is based in Canada with representatives in Hong Kong and the United States.Effective September 1, 2008, the Company changed its reporting currency from United States dollars to Canadian dollars.The Company’s functional currency is the Canadian dollar.All dollar amounts in these financial statements are expressed in Canadian dollars unless otherwise stated. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES Basis of preparation These unaudited interim consolidated financial statements do not include all disclosures normally provided in annual financial statements and accordingly, should be read in conjunction with the Company’s audited consolidated financial statements for the year ended August 31, 2009.The Company’s accounting policies are in accordance with Canadian generally accepted accounting policies and are consistent with those outlined in the 2009 audited consolidated financial statements.In management’s opinion, these unaudited interim consolidated financial statements include all adjustments, consisting solely of normal recurring adjustments, necessary to present fairly such information.The results of operations for the interim periods are not necessarily indicative of the results to be expected in future periods. Non-controlling interests Non-controlling interests exist in less than wholly-owned subsidiaries and divisions of the Company and represent the outside interests’ share in the carrying values and operations of the subsidiaries and divisions.As of February 28, 2010, the non-controlling interests were as follows: Subsidiary / division Non-controlling interest % CIBT School of Business & Technology Corp. 0.14 % Beihai College 40.00 % Sprott-Shaw Degree College Corp. – Surrey Campus 33.33 % Irix Design Group Inc. 49.00 % Future accounting standards Recent Accounting Pronouncements In December 2008, the CICA issued three new accounting standards: (a) Handbook Section 1582 “Business Combinations” (b) Handbook Section 1601 “Consolidated Financial Statements” (c) Handbook Section 1602 “Non-Controlling interest” These three new accounting standards replaced Section 1581 “Business Combinations” and Section 1600 “Consolidated Financial Statements”.CICA Handbook Section 1582 provides the Canadian equivalent to IFRS 3 – “Business Combinations” and CICA Handbook Sections 1601 and 1602 provide the Canadian equivalent to IAS 27 – “Consolidated and Separate Financial Statements”. CICA Handbook Section 1582 requires additional use of fair value measurements, recognition of additional assets and liabilities, and increased disclosure for the accounting of a business combination. The section applies prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after January 1, 2011. Entities adopting Section 1582 will also be required to adopt Sections 1601 and 1602. Section 1602 establishes standards for accounting for a non-controlling interest and will require the non-controlling interest to be presented as part of shareholders’’ equity on the balance sheet. In addition the net earning will include 100% of the subsidiary’s results and will be allocated between the controlling interest and the non-controlling interest. These standards apply to interim and annual consolidated financial statements relating to fiscal years beginning on or after January 1, 2011.The Company is in the process of evaluating the impact these standards will have on the Company’s financial position and results of operations upon adoption. F-6 CIBT EDUCATION GROUP INC. NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS FEBRUARY 28, 2010 (Unaudited) NOTE 3 – ACCOUNTS RECEIVABLE Accounts receivable consisted of the following at February 28, 2010 and August 31, 2009: February 28, 2010 August 31, 2009 Trade receivables $ $ Less: allowance for bad debts ) ) $ $ NOTE 4 – ACCOUNTS PAYABLE AND ACCRUED LIABILITIES Accounts payable and accrued liabilities consisted of the following at February 28, 2010 and August 31, 2009: February 28, 2010 August 31, 2009 Trade accounts payable $ $ Payroll and related liabilities SSDC purchase price payable - Tuition fees and grants payable Others $ $ NOTE 5 – PROPERTY AND EQUIPMENT Property and equipment consisted of the following at February 28, 2010 and August 31, 2009: February 28, 2010 August 31, 2009 Furniture and equipment $ $ Leasehold improvements Equipment under capital lease Accumulated amortization - furniture and equipment ) ) Accumulated amortization - leasehold improvements ) ) Accumulated amortization - equipment under capital lease ) $ $ F-7 CIBT EDUCATION GROUP INC. NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS FEBRUARY 28, 2010 (Unaudited) NOTE 6 – INTANGIBLE ASSETS AND GOODWILL Intangible assets and goodwill are as follows: February 28, 2010 Accumulated Carrying Cost Amortization Value Intangible assets subject to amortization Beginning balance $ $ ) $ Additions during the current period - ) ) Foreign exchange adjustments ) ) Ending balance $ $ ) $ Intangible assets not subject to amortization Beginning balance $ Additions during the current period - Ending balance $ Total intangible assets $ Goodwill Beginning balance $ Additions during the current period - Ending balance $ F-8 CIBT EDUCATION GROUP INC. NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS FEBRUARY 28, 2010 (Unaudited) NOTE 6 – INTANGIBLE ASSETS AND GOODWILL(cont’d) August 31, 2009 Amounts restated Accumulated Carrying Cost Amortization Value Intangible assets subject to amortization Beginning balance, as restated $ $ ) $ Additions during the current year - ) ) Foreign exchange adjustments ) Ending balance $ $ ) $ Intangible assets not subject to amortization Beginning balance, as restated $ Additions during the current year - Ending balance $ Total intangible assets $ Goodwill Beginning balance, as restated $ Additions during the current year Ending balance $ F-9 CIBT EDUCATION GROUP INC. NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS FEBRUARY 28, 2010 (Unaudited) NOTE 6 – INTANGIBLE ASSETS AND GOODWILL (cont’d) February 28, 2010 Accumulated Carrying Cost Amortization Value Intangible assets subject to amortization Agreements and contracts – curriculum access $ $ ) $ Internally developed curriculum – acquired ) Foreign university cooperative agreements and others ) $ $ ) $ Intangible assets not subject to amortization Accreditations and registrations $ Brand and trade names Chinese university agreements and contracts $ Total intangible assets $ August 31, 2009 Amounts restated Accumulated Carrying Cost Amortization Value Intangible assets subject to amortization Agreements and contracts – curriculum access $ $ ) $ Internally developed curriculum – acquired ) Foreign university cooperative agreements and others ) $ $ ) $ Intangible assets not subject to amortization Accreditations and registrations $ Brand and trade names Chinese university agreements and contracts $ Total intangible assets $ The consolidated financial statements of the Company as of August 31, 2008 were restated to reflect the change in amounts allocated to certain acquired intangible assets, goodwill and deferred revenues resulting from the Company’s December 2007 business combinations involving CIBT and SSDC.The August 31, 2008 purchase price allocations relating to these business combinations were amended.The Company’s previously issued annual consolidated financial statements were restated to give effect to these amendments. F-10 CIBT EDUCATION GROUP INC. NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS FEBRUARY 28, 2010 (Unaudited) NOTE 7 – SHARE CAPITAL Authorized share capital consists of 150,000,000 common shares without par value. Number Value Issued and outstanding Balance at August 31, 2008 and 2009 $ - for private placement at $0.70 per share - fees and commissions for private placement - ) - fair value of agent’s warrants for private placement - ) - for cash by exercise of options at $0.50 per share - contributed surplus reallocated on exercise of stock options - Balance at February 28, 2010 $ On October 27, 2009, the Company negotiated a non-brokered private placement to raise $3,000,000 by the issuance of common shares of the Company at a price of $0.70 per share.The financing was undertaken with several purchasers, including institutional investors, in two tranches.Finders’ fees were payable in connection with a portion of the financing.On November 4, 2009, the Company closed the first tranche of the non-brokered private placement.Under the first tranche closing, the Company raised $2,100,000 by the issuance of 3,000,000 common shares at a price of $0.70 per share.The Company incurred a finders’ fee consisting of a cash commission of $105,000 and finder’s warrants, exercisable for one year, entitling the holder to purchase 210,000 common shares at a price of $0.70 per share under the first tranche closing.On November 24, 2009, the Company closed the second tranche of the non-brokered private placement.Under the second tranche closing, the Company raised $1,208,700 by the issuance of 1,726,714 common shares at a price of $0.70 per share.The Company incurred a finders’ fee consisting of a cash commission of $101,270 under the second tranche closing.Total proceeds of $3,308,700 were raised in the non-brokered private placement, an oversubscription of $308,700 from the original $3,000,000 announced on October 27, 2009. The fair value of the agent’s warrants at the issue date was estimated using the Black-Scholes option pricing model with the following weighted average assumptions: expected life of one year; risk-free interest rate of 0.57%; expected dividend yield of 0% and an expected volatility of 82.9%. F-11 CIBT EDUCATION GROUP INC. NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS FEBRUARY 28, 2010 (Unaudited) NOTE 7 – SHARE CAPITAL (cont’d) Share purchase warrants The Company has 210,000 share purchase warrants outstanding exercisable at a price of $0.70 per share exercisable to November 3, 2010. The Company’s share purchase warrant activity is summarized as follows: Number of Warrants Weighted Average Exercise Price ($) Weighted Average Remaining Life Balance, August 31, 2008 0.80 years - warrants expired Balance, August 31, 2009 0.38 years - warrants issued - warrants expired Balance, February 28, 2010 0.68 years Details of warrants outstanding and exercisable as at February 28, 2010 are as follows: Number of Warrants Exercise Price Expiry Date Remaining Contractual Life November 3, 2010 0.68 years Stock options The Company has stock options outstanding to certain employees, officers and directors providing the right to purchase up to 3,835,000 shares at prices ranging from $0.51 per share to $2.00 per share exercisable for periods ending from February 19, 2011 to June 21, 2012. The Company has in place a rolling stock option plan (the “Plan”) whereby a maximum of 10% of the issued and outstanding shares of the Company, from time to time, may be reserved for issuance pursuant to the exercise of options.The material terms of the Plan are as follows: ● The term of any options granted under the Plan is fixed by the board of directors at the time the options are granted, to a maximum term of five years. ● The exercise price of any options granted under the Plan is determined by the board of directors, but shall not be less than the last closing price on the TSX Venture Exchange of the Company’s common shares preceding the grant of such options, less any permitted discount. ● Unless otherwise imposed by the board of directors, no vesting requirement applies to options granted under the Plan but a four month hold period, commencing from the date of grant of an option, applies to all shares issued upon exercise of an option. ● All options granted under the Plan are non-assignable and non-transferable. ● If an option holder ceases to hold a position with the Company in which the option holder would be eligible to be granted an option (other then by reason of death), then the option granted shall expire on the 30th day following the date that the option holder ceases to hold any such position. F-12 CIBT EDUCATION GROUP INC. NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS FEBRUARY 28, 2010 (Unaudited) NOTE 7 – SHARE CAPITAL (cont’d) The Company’s stock option activity is summarized as follows: Number of Options Weighted Average Exercise Price ($) Weighted Average Remaining Life Balance, August 31, 2008 2.57 years - options granted during the year - options expired during the year Balance, August 31, 2009 1.87 years - options expired during the period - options exercised during the period Balance, February 28, 2010 1.55 years Details of options outstanding as at February 28, 2010 are as follows: Number of Options Exercise Price Expiry Date Remaining Contractual Life February 19, 2011 0.98 years March 19, 2011 1.05 years March 19, 2011 1.05 years January 21, 2012 1.90 years June 21, 2012 2.31 years $1.24 Average Price Of the 3,835,000 options outstanding, a total of 3,685,000 options were exercisable as at February 28, 2010. F-13 CIBT EDUCATION GROUP INC. NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS FEBRUARY 28, 2010 (Unaudited) NOTE 7 – SHARE CAPITAL (cont’d) Stock-based compensation On June 22, 2007, 1,500,000 stock options were granted to employees, officers, directors and consultants of the Company at a price of $1.53 per share, exercisable for a term of five years subject to vesting at a rate of 30% after 6 months of grant, 40% after 12 months of grant and the final 30% after 18 months of grant.The fair value of these options at the date of grant totalling $1,380,000 was estimated using the Black-Scholes option pricing model with the following weighted average assumptions: expected life of five years; risk-free interest rate of 4.65%; expected dividend yield of 0% and an expected volatility of 67.5%.The estimated fair value of the options granted to employees, officers and directors is recorded as compensation expensed on a straight-line basis over the vesting period of the underlying options. On October 1, 2007, 120,000 stock options were granted to consultants of the Company at a price of $1.62 per share, exercisable for a term of one year.These options vest at a rate of 25% at the end of each of 3, 6, 9 and 12 months from the date of grant.On March 20, 2008, 850,000 stock options were granted to employees, officers, directors and consultants of the Company at prices ranging from $1.70 per share to $2.00 per share, exercisable for a term of three years.Of these options, 100,000 vest immediately and 750,000 vest at a rate of 20% at the end of each of 12, 15, 18, 21 and 24 months from the date of grant.The fair value of these options at the date of grant totalling $564,500 was estimated using the Black-Scholes option pricing model with the following weighted average assumptions: expected life of three years; risk-free interest rate of 2.65%; expected dividend yield of 0% and an expected volatility of 44.1%.The estimated fair value of the options granted to employees, officers and directors will be recorded as compensation expensed on a straight-line basis over the vesting period of the underlying options. On January 22, 2009, 210,000 stock options were granted to employees, officers and directors of the Company at a price of $0.51 per share, vested and exercisable immediately.The fair value of these options at the date of grant totalling $52,500 was estimated using the Black-Scholes option pricing model with the following assumptions: expected life of three years; risk-free interest rate of 1.38%; expected dividend yield of 0% and an expected volatility of 75.0%.The estimated fair value of options granted to employees, officers and directors is recorded on the grant date. NOTE 8 – CONTRIBUTED SURPLUS Details of changes in the Company’s contributed surplus balance are as follows: Balance, August 31, 2008 $ Stock compensation on vesting of stock options Balance, August 31, 2009 Fair value of agent’s warrants for private placement Reverse fair value of agent’s warrants for private placement - expired Stock compensation on vesting of stock options Allocated to share capital on exercise of options ) Deficit from sale of treasury shares (Note 9) ) Balance, February 28, 2010 $ F-14 CIBT EDUCATION GROUP INC. NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS FEBRUARY 28, 2010 (Unaudited) NOTE 9 – TREASURY SHARES In accordance with TSX Venture Exchange approval and the provisions of a normal course issuer bid, the Company from time to time acquires its own common shares into treasury.As at February 28, 2010, 2,399,024 common shares with an accumulated cost of $3,273,790 have been recorded as treasury shares held.On March 24, 2008, the Company renewed its TSX normal course issuer bid allowing for the repurchase of a total of 1.5 million common shares of the Company.The Company purchased up to the allowable limit of 1.5 million common shares on September 11, 2008.On October 9, 2008, the Company renewed its TSX normal course issuer bid allowing for the repurchase of a total of one million common shares of the Company.The TSX normal course issuer bid expired on October 8, 2009. By agreement dated October 1, 2009, effective October 1, 2009 and December 31, 2009 respectively, the Company sold 592,104 and 197,368 treasury shares acquired throughthe provisions of the Company’s normal course issuer bid to the CEO of the Company at $0.38 per share (October 1, 2009 market price) in consideration for the settlement of a total of $300,000 owing to the CEO. These treasury shares had an average cost to the Company of approximately $1.37 per share. The excess of the cost of these treasury shares over the proceeds received was $781,375 of which $501,267 was charged to contributed surplus on elimination of previously recorded treasury share transaction gains and the residual $280,108 was charged to deficit during the period. Details of changes in the Company’s treasury shares balance are as follows: Number Value Balance, August 31, 2008 $ Purchases of treasury shares Balance, August 31, 2009 Purchases of treasury shares Carrying value of treasury shares sold during the period ) ) Balance, February 28, 2010 $ F-15 CIBT EDUCATION GROUP INC. NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS FEBRUARY 28, 2010 (Unaudited) NOTE 10 – FINANCIAL INSTRUMENTS In accordance with current accounting standards, the Company initially measures all of its financial assets and financial liabilities at fair value and classifies them into categories with ongoing measurement as follows: ● Held-to-maturity investments measured at amortized cost using effective interest method; ● Available-for-sale assets measured at fair value; ● Assets and liabilities held-for-trading measured at fair value; ● Loans and receivables measured at amortized cost using effective interest method; and ● Other financial liabilities measured at amortized cost using effective interest method. The carrying values and classifications of the Company’s financial assets and liabilities as at February 28, 2010 are as follows: Held-for-Trading Available-for-Sale Loans and Receivables Other Financial Liabilities Total Financial Assets Cash $ $
